860 F.2d 1081
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly L. WILSON, Plaintiff-Appellant,Richard Griffin, Plaintiff,v.Richard P. SEITER, Carl Humphreys, Supt., Bruce Brunswick,Asst. Supt., Defendants-Appellees.
No. 88-3393.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Pearly Wilson appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983 in which he alleged that the defendant prison officials do not provide him equal access to prison facilities in which to practice his Muslim religion.  The district court concluded that plaintiff failed to state a claim upon which relief can be granted and granted defendants' motion to dismiss plaintiff's complaint.  See Fed.R.Civ.P. 12(b)(6).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order filed on April 2, 1987.  Plaintiff has not alleged a denial of a "basic right of conscience" actionable under the free exercise clause of the first amendment.   See Thompson v. Kentucky, 712 F.2d 1078, 1080-81 (6th Cir.1983).  Further, plaintiff has not alleged "such disparate treatment relative to the Christian inmates as to penalize (him) for pursuing the Muslim religion."   See Thompson, 712 F.2d at 1082.  Therefore, plaintiff has not alleged a deprivation under the equal protection clause of the fourteenth amendment.   See Thompson, 712 F.2d at 1081-82.


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.